DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendments submitted on 12/18/20 wherein claims 1-16 are pending and ready for examination, no new or canceled claims have been cited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0058211 A1, Liang et al, hereinafter referenced as Liang.
As to independent claim 1, Liang teaches “A computer implemented method for analyzing a seismic survey dataset and an electromagnetic survey dataset to generate a sub-surface rock and/or fluid model of a specified domain, said method comprising:” ([abstract], [0029], figs 1-2, 5 and 10 wherein the (computer implemented) simulated output rock properties”, “various types of data may be processed to provide one or more models (e.g., earth models)”, fig 10 “flow fluid simulator” 1014, 1016, 1024, also see fig 11.)
“a) generating an acoustic and/or elastic model of the sub-surface domain based on a seismic survey data;” (fig 1-2 “model simulation”, “seismic data”, “model geometry” [abstract] “fluid flow model”. See fig 6 wherein the modeling is disclosed.)
“b) generating a rock and/or fluid model populated with rock and/or fluid properties based on the elastic model or on the acoustic model and, wherein the rock and/or fluid model is at a resolution of the acoustic model or the elastic model;” (fig 8 “PetroElastic transform” reads on “elastic model”; “sonic attribute(s)” reads on “acoustic model”. [0055] “As an example, reflection seismology may provide seismic data representing waves of elastic energy (e.g., as transmitted by P-waves and S-waves,”; “Seismic data may be processed and interpreted, for example, to understand better composition, fluid content, extent and geometry of subsurface rocks.”. Moreover, [0078] “create an acoustic wave or waves upon which information may modulated.” And [0106-0109] “rocks, fluid”; “model of acoustic impedance”; “A model may account for compressional wave velocities and density, which may be used to invert for P-wave, or acoustic, impedance. As an example, a model can account for shear velocities and, for example, solve for S-wave, or elastic, impedance”. [0011] and fig 6, “Earth model of acoustic impedance”. See [0067] “elastic model”)
“c) iteratively, carrying out the following steps: - determining a misfit according to: i. determining the acoustic or elastic response of the rock and/or fluid model and, the other side of the coin. See [0142] wherein the acoustic or elastic model response is disclosed “includes an iterative loop in which a geometry and formation property model is refined until an acceptable match between the simulated”)
“or ii. determining the electric properties of the rock and/or fluid model wherein the electric properties are at the scale of the acoustic or elastic model and, determining the electromagnetic response of the rock and/or fluid model according to the electric properties under a simulation of electromagnetic response corresponding to the electromagnetic survey dataset and, determining a second misfit between said electromagnetic response and the electromagnetic survey dataset;” ([0109-0110] the iteration means the second iteration is applied when the first misfit has been found, yet the second iteration is applied wherein another misfit “second misfit” is found, and the loop keeps going on, see fig 11. Moreover, [0169] the comparison with predetermined values (database) within iteration loops of determining the best fit reads on “determining a second misfit between said electromagnetic response and the electromagnetic survey dataset” wherein the compared and analyzed parameters include electromagnetic survey as in fig 1, 5, and [0195] “to be compared with those generated from a fluid flow simulator then permeability can be estimated”; “As an example, electromagnetic data can be obtained using various tools operated in a bore”, also see [0203] “and comparing the simulated responses to the acquired data.”)

“- updating the properties of the rock and/or fluid model;” (fig 9-10, [0168] “an update block for updating the selection model parameters”, [0193] “values can be updated”, and [0203] “include updating one or more of the selected model parameters”.)
“wherein the iterations are carried out until the first misfit, if determined, is under a first predetermined value and the second misfit, if determined, is under a second predetermined value.” ([0203] “such a method can include outputting inverted parameters (e.g., parameter values) when the difference between the simulated responses and the acquired data is below a threshold value” and [0169] “when compared to a predetermined value”)

As to claim 2, Liang teaches “wherein determining the acoustic or elastic response of the rock and/or fluid model of step i) comprises a numerical simulation of the rock and fluid model for determining the acoustic and/or elastic response according to the rock and/or fluid properties of said model.” ([0196] “such equation can be solved numerically using finite difference based reservoir simulator”, and [0225] “numerical simulator”, [0041] “one or more numerical technique”.)

As to claim 3, Liang teaches “wherein the rock properties include at least one of porosity, clay content, and water saturation.” (fig 8, “porosity”, “saturation”, fig 10 “water saturation”. [0161] “clay CEC”, knowing the CEC is Cation exchange capacity, is well-known property in the art, the CEC of the soils varies according to the clay%, the type of clay, soil PH and amount of organic matter. Moreover, [0021], [0041] and [0091] “porosity property”, [0121-0122], [0137], [0163-0164] and [0193] “porosity”, “water saturation”, “mineral composition, mud-filtrate invasion”.)

As to claim 4, Liang teaches “wherein elastic properties of the elastic model include at least one of a P-impedance, a S-impedance, density, Poisson's ratio, Lame impedance lambda- rho (λρ) and mu-rho (μρ), and Vp/Vs ratio, wherein Vp is P-wave velocity and Vs is S-wave velocity.” ([0067] “For example, consider elastic properties such as density, compressional (P) impedance, compression velocity (vp)-to-shear velocity (vs ratio, anisotropy”. [0109] “to invert for P-wave, or acoustic, impedance. As an example, a model can account for shear velocities and, for example, solve for S-wave, or elastic, impedance.”, [0060-0061] “fracture density”, “Piosson’s ratio”)

As to claim 5, Liang teaches “wherein the elastic response is: - generated by using a stiff sand model; or - generated by using a soft sand model;” ([0145] “The TECHLOG® framework includes a wellbore stability feature that can provide for sanding analysis and anisotropic geomechanics workflows” wherein sanding analysis could include the stiff sand model or soft sand model”.)
generation of models of rock properties”, [0133-0135] “rock physical model” and claim 12. Moreover, [0040] “from paleontology, radiometric dating, magnetic reversals, rock and fluid properties,”; [0115] “about the geological formations and/or in-situ fluid(s) that can be used for assessing the producibility of reservoir rocks penetrated by the borehole”. And [0134] “As an example, a method can directly link formation rock and fluid properties to acquired multi-tool measurements (e.g., multiple types of downhole tool measurements) through relevant petrophysical transforms that connect the various geophysical properties (e.g., resistivity, wave velocity, sigma, density, etc.) to rock and fluid properties in a near-wellbore formation.”)
“or - generated statistically from a relationship between elastic/acoustic response and rock and fluid properties measured in well log data; or - generated by any combination thereof.” (the statistical approach has not been expressly mentioned in Liang, yet based on the claim language one limitation should suffice.)

As to claim 6, Liang teaches “wherein determining the electromagnetic response of the rock and/or fluid model of step ii) comprises a numerical simulation of the electric properties derived from the rock and/or fluid model for determining the electromagnetic response according to the rock and/or fluid properties of said model.” ([0040-0041] “rock and fluid properties”; “numerical techniques… may also model any geometry with respect to time”. [0196] “solved numerically…”; “numerical simulator”, “As an example, a scenario can include simulation of a subterranean region that includes a bore that penetrates a layered hydrocarbon bearing formation or formations of the subterranean region”, also see [0225]. Moreover, [0029] “rock properties”, “electromagnetic and magnetic telluric data”, also see [0049] “images of rock deposited”.)

As to claim 7, Liang teaches “wherein the electric properties include at least one of horizontal resistivity, vertical resistivity, bed parallel resistivity, bed perpendicular resistivity, and anisotropy ratio.” ([0089] “resistivity”, [0119] “resistivity measurement can be used for bed boundary”, [0128] “directional resistivity measurements”; [0147] “in high angle and horizontal wells it can be challenging to apply various petrophysical  interpretation techniques that are used in vertical wells, due to geometric effects on the data in particular the resistivity logs.”. Moreover, [0061] “anisotropy of media”, “seismic anisotropy”, [0067], [0145] and [0147] “anisotropy”)

As to claim 8, Liang teaches “wherein the elastic response is: - generated by using Archie's model;” ([0133] and [0192], “one or more Archie’s law”)
“or - generated by using the Simandoux model; or - generated by using a rock physics model linking electric properties, rock properties, and fluid properties; or - generated statistically from a relationship between electric response and rock and fluid properties observed in well log data; or - generated by any combination thereof.” ([0108] “generation of models of rock properties”, [0133-0135] “rock physical model” and claim 12. Moreover, [0040] “from paleontology, radiometric dating, magnetic reversals, rock and fluid properties,”; [0115] “about the geological formations and/or in-situ fluid(s) that can be used for assessing the producibility of reservoir rocks penetrated by the borehole”. And [0134] “As an example, a method can directly link formation rock and fluid properties to acquired multi-tool measurements (e.g., multiple types of downhole tool measurements) through relevant petrophysical transforms that connect the various geophysical properties (e.g., resistivity, wave velocity, sigma, density, etc.) to rock and fluid properties in a near-wellbore formation.”; based on the claim language one limitation should suffice.)

As to claim 9, Liang teaches “wherein an iterative step d) is according to sub- step iii) and wherein the properties of the rock and/or fluid model being updated are at least one of the rock and/or fluid properties.” (fig 9-10, [0168] “an update block for updating the selection model parameters”, [0193] “values can be updated”, and [0203] “include updating one or more of the selected model parameters”.)

As to claim 10, Liang teaches “wherein the rock and/or fluid model is a rock and fluid model comprising rock properties and fluid properties and, wherein an iterative step d) combines a sequential process with a first group of iterations according to sub- step i) updating at least one of the properties of the rock and fluid model to minimize the first misfit and a second group of iterations according to sub-step ii) updating at least one of the fluid properties of the rock and fluid model to minimize the second misfit.” ([0109-0110] the step of iterating to generate best-fit is disclosed. One of ordinary skill in the art would contemplate that in order to determine the best fit, the misfit has to be determined as well, i.e. it is implicit, the other side of the coin. See [0142] wherein the acoustic or elastic model response is disclosed “includes an iterative loop in which a geometry and formation property model is refined until an acceptable match between the simulated”, i.e. the misfit to be minimized. Moreover, ([0109-0110] the iteration means the second iteration is applied when the first misfit has been found, yet the second iteration is applied wherein another misfit “second misfit” is found, and the loop keeps going on, see fig 11. Moreover, [0169] the comparison with predetermined values (database) within iteration loops of determining the best fit reads on “determining a second misfit between said electromagnetic response and the electromagnetic survey dataset” wherein the compared and analyzed parameters include electromagnetic survey as in fig 1, 5, and [0195] “to be compared with those generated from a fluid flow simulator then permeability can be estimated”; “As an example, electromagnetic data can be obtained using various tools operated in a bore”, also see [0203] “and comparing the simulated responses to the acquired data.” Furthermore, fig 9-10, [0168] “an update block for updating the selection model parameters”, [0193] “values can be updated”, and [0203] “include updating one or more of the selected model parameters”.)

As to claim 16, Liang teaches “A computer program product comprising instructions which, when the program is executed by a computer, causes the computer to carry out a method according to claim 1.” (claim 16 “and processor-executable instructions stored in the memory to instruct the system,” also see the rejection of claim 1 above.)

Claims 11- 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of US 2018/0156932 A1, Sain.

As to claim 11, Liang teaches “wherein - the rock and/or fluid model is a rock and fluid model comprising rock properties and fluid properties and, wherein the rock and fluid model comprises a plurality Ne of individual rock and fluid models mj, j = 1.. Ne each with different rock and fluid property attributes, being each individual rock and fluid model mj at the resolution of the acoustic model or the elastic model and, being each rock and fluid property attribute dependent on the elastic model or the acoustic model;” ([0127-0128] “a single type of measurement separately from one or more other types of single types of measurements. After two or more single types of measurements are interpreted, a multi-physics workflow may follow with a joint petrophysical interpretation” and “measurements have different spatial resolutions and investigation depth”, read on “wherein the rock and fluid model comprises a plurality Ne of individual rock and fluid models”, wherein the properties of the rock/fluid of each measurement to be determined as in [0106] and [0134-0135]. Moreover, [0161] “rock types, fluid properties” wherein rock types reads on “plurality of individual rocks”, also see [0167].)
Linag is silent in regards to using a Bayesian updating process, and in regards to model averaging.
 	Sain teaches “- updating the properties of each of the individual rock and fluid models mj using a Bayesian updating process such that the first misfit, the second misfit or both are minimized; and,” ([abstract] “using a computer, updated values for the rock and fluid parameters, wherein the iteratively determining includes determining a petrophysical parameter estimate for the rock and fluid parameters from the petrophysical model as constrained by the geophysical data volume and the initial values of the rock and fluid parameters, minimizing a misfit”; “the initial values for the rock and fluid parameters with the updated values for the rock and fluid parameters from a previous iteration;”. Moreover, [0009] “Typically, a Bayesian framework is well-suited for such analysis.”, see [0049] “can employ a Bayesian approach to estimate model parameters and their uncertainty for single or multiple model structures”.)  
Sain teaches “- step d) comprises: - calculating the average of the plurality of individual rock and fluid models mj, j = 1.. Ne; calculating uncertainty over the plurality of individual models, preferably the standard deviation, to provide an estimate of model uncertainty; and - making available both values in the model ensemble, the average model and the model uncertainty.” [0039] “For each scenario in use, the present technological advancement can generate an average or mean or maximum aposteriori petrophysical property estimate and an assessment of uncertainty.” Furthermore, [0054] “estimate likelihood of an average or low frequency estimate of petrophysical model parameters,” and [0060] “represent average between two consecutive layers”. Moreover, [abstract], [0009] fig 3, claim 9 “uncertainty”. Furthermore, [0071-0077] wherein the variance is calculated, and wherein the calculation involves variance, the variance reads on “standard deviation” as the latter is the square root of the variance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the statistical techniques of Sain to the teaching of misfit determinations and updating of Liang, wherein the application could 

As to claim 12, Liang as modified teaches “wherein the updating process perturbs the properties of the rock and fluid model comprising a predetermined Na number of updating substeps, where the amplitude of the updates is decreased from the first updating substep to the last updating substep.” (fig 9, and [0203] wherein the update takes place based on threshold, and wherein such technique is applicable within an iterative loop, as the goal of such loop is to minimize the difference and provide the best-fit as explained at least in the rejection of claim 1 above. And [0197] wherein “resistivity perturbation” is one of the factors that affects passing of failing the threshold determination, similarly offset effect as disclosed in [0061]. See fig 3 [0057-0060] wherein multiple layers and their corresponding properties and amplitude are disclosed. Furthermore, [0029] “amplitude versus offset AVO”, also see [0108])
  
As to claim 13, Liang as modified teaches the limitations of claim 11 above.
Liang is silent in regards to “wherein the updates in the individual rock and fluid model m, is performed using the following relationship: 
    PNG
    media_image1.png
    41
    327
    media_image1.png
    Greyscale

Sain teaches “
    PNG
    media_image1.png
    41
    327
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    230
    597
    media_image3.png
    Greyscale
” ([0068-0084] wherein the calculation including the covariance of the post and updated properties values, is applied and wherein the normal distribution/ Gaussian distribution is applied, the properties includes CSEM electromagnetic survey as in [0023] and [0039], furthermore, the “noise” of [0063] and [0075] reads on “perturbation” and is part of the considered parameter within the calculations. One of ordinary skill in the art would contemplate that the main parameters within the claimed mathematical relationship have been disclosed, yet the exact mathematical term is a matter of mathematical manipulations could be implemented by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known mathematical calculation of 

As to claim 15, Liang teaches “wherein the iteration over the plurality of individual rock and fluid models is computed in a parallel manner by grouping the computation of one or more individual rock and fluid models in a separated processor.” ([0132-0135] wherein the simultaneous processing, “simultaneous multi-physics” is disclosed which reads on “parallel manner”, also see [0137] and [0192].Moreover, [0194] and [0139]  “process can be modeled by solving multiphase fluid flow”; “using a multiphase fluid flow simulator (e.g., incorporating pressure data if available) which simulates the fluid flow process”)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of US 2018/0156932 A1, Sain and evidenced by NPL “Stochastic Sampling in Computer Graphics, ROBERT L. COOK, 1986, hereinafter referenced as Cook.

As to claim 14, Liang as modified teaches the limitations of claim 11.
Liang is silent in regards to stochastic sampling.
In ray tracing, the rays can be stochastically distributed to perform a Monte Carlo evaluation of integrals in the rendering equation”, page 52 “Stochastic sampling is a Monte Carlo technique in which the image is sampled at appropriate nonuniformly spaced locations rather than at regularly spaced locations”; knowing that Sain applies the raytracing as in [0060] “The original offset gathers can also be used with the present technological advancement by mapping the offsets into angles by raytracing through the velocity function used in the data processing.” Moreover, [0005-0008] “elastic” and “acoustic”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known Monte Carlo/ stochastic sampling of Sain to be applied within the “ray-tracing” of Linag [0139], see Cook “In ray tracing, the rays can be stochastically distributed to perform a Monte Carlo evaluation of integrals in the rendering equation”, since both teachings teach ray-tracing, then corresponding well-known techniques such as Monte Carlo/ stochastic are applicable and would provide the expected results (KSR). Moreover, Liang omitted to mention the details of the sampling process, most likely due to the fact that such details to be applied and/or expected by one of ordinary skill in the art and it could be already has been applied.


Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant argues (Remarks page 9-10) “paragraphs [0106-0109] of Liang, which are also relied upon in the rejection, provide additional background information regarding known workflow examples that can be implemented in various environments, and describe the basic concepts associated with forward modeling and inversion. ….”; “In other words, each of the paragraphs of Liang relied upon to support the rejection present nothing more than basic and well-known concepts. There is nothing in these paragraphs, or any other portion of Liang, that propose or suggest generating a rock and/or fluid model that is ''populated with rock and/or fluid properties based on the elastic model or on the acoustic model” or that the rock and/or fluid model "is at a resolution of the acoustic model or the elastic model," as recited in claim 1.”
The examiner respectfully does not agree. First, the claimed language does not specify the type of the resolution in the acoustic model or the elastic model, thus the argument is moot. Second, based on the definition of the word resolution and the broadest reasonable interpretation, the acoustic/elastic resolution means a certain determination takes place, which is in this case indeed applied in Laing at least in fig 2, Determine Lithology & Porosity”, “Determine Values”…” Many other examples of many determination/ resolutions applied and decided based on the built models see [0052-0055], and [0060-0067] “determinations of rock properties”.. and so on. Third, the examiner provided in the rejection examples for elastic waves (p and s waves) at least [0106-0109] and [0055] applied in rocks and fluid, and acoustic model such as in fig 6 and [0107] and wherein the determinations of such models are applied as in at least fig 8-9, i.e. all the claimed language has been covered, knowing that the examiner is using some of the many examples used in the rejection above.

The applicant argues (Remarks page 11-12) “Applicant respectfully submits that the process outlined in Liang cannot possibly achieve the same results of the method recited in claim 1 at least because Liang is completely silent as to the resolution of the rock and/or fluid model being the same as the resolution of the acoustic model or the elastic model, and the electric properties being at the scale of the acoustic or elastic model.”
The examiner respectfully does not agree. First, this argument is moot as it is a mere allegation that does not provide any justifications or any support MPEP 707.07 (a) 37 CFR 1.111 (b) “mere allegation”. Second the examiner is not sure what the main concept of this argument is and how the alleged statement is related to the rejection and/or Liang. Please see MPEP “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.” Third the rejection has covers all the claimed language please see the above rejection page 5-6 above, not to mention that the claimed 

The rest of the arguments of page 12, have been acknowledged and yet the above answers should be sufficient to respond to them.

In regards to 112 rejection, the rejection has been withdrawn based on the submitted amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/26/2021